             Case 2:17-cr-00212-MCE Document 130 Filed 09/03/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00212 MCE
12                                Plaintiff,             STIPULATION TO SET MATTER FOR STATUS
                                                         HEARING; ORDER
13                          v.
14   POYA KHANJAN, AKA
       “SAMEER,”
15
                                  Defendant.
16

17
                                                 STIPULATION
18

19          1.      This matter is currently set for a status hearing on September 2, 2021, at 10:00 a.m.

20          2.      By this stipulation, defendant Poya Khanjan, through his counsel of record, and the

21 United States, through its counsel of record, now move to request that defendant’s matter be set for a

22 future status hearing on September 9, 2021, at 10:00 a.m., and that the current status hearing set for

23 September 2, 2021, at 10:00 a.m. be vacated.

24          3.      Further, defendant also moves to exclude time between September 2, 2021, and

25 September 9, 2021, under Local Code T4.

26          4.      The parties agree and stipulate, and request that the Court find the following:

27                  a)     The United States has represented that the discovery associated with this case

28 includes, collectively, investigative reports, electronic discovery obtained from the search of various

                                                         1
30
              Case 2:17-cr-00212-MCE Document 130 Filed 09/03/21 Page 2 of 3


 1 electronic devices, audio files (many of which are in a foreign language), records from the California

 2 Department of Motor Vehicles, and records from telephone providers and banks that exceed 11,000

 3 pages, all of which is subject to a protective order. The discovery also contains other physical evidence

 4 seized from several search warrant locations. In anticipation of trial, the United States will continue to

 5 produce any additional discovery that is generated as the United States prepares for trial.

 6                  b)      Counsel for defendant, including Ms. Titus, desire time to continue to review

 7 discovery, including the physical evidence and that which will be produced up to the trial date, consult

 8 with their client who still resides in North Carolina currently, to conduct investigation and research

 9 related to the charges, to continue to prepare pretrial motions, and to otherwise prepare for trial if the
10 case does not resolve. Counsel also request additional time to continue discussing with their client and

11 their client’s immigration counsel the potential immigration consequences. Defense counsel has also

12 recently been handling state court criminal matters that have taken much time to prepare for and then

13 litigate, limiting their availability to work on this case.

14                  c)      Counsel for defendant believe that failure to grant the above-requested

15 continuance would deny counsel the reasonable time necessary for effective preparation, taking into

16 account the exercise of due diligence, and would deny their client continuity of counsel.

17                  d)      The United States does not object to the defendant’s request.

18                  e)      Based on the above-stated findings, the ends of justice served by continuing the

19 case as requested outweigh the interest of the public and the defendant in a trial within the original date

20 prescribed by the Speedy Trial Act.
21                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22 et seq., within which trial must commence, the time period of September 2, 2021, to September 9, 2021,

23 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

24 results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

25 finding that the ends of justice served by taking such action outweigh the best interest of the public and

26 the defendant in a speedy trial.
27          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

28 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

                                                           2
30
              Case 2:17-cr-00212-MCE Document 130 Filed 09/03/21 Page 3 of 3


 1 must commence.

 2          IT IS SO STIPULATED.

 3    Dated: August 30, 2021                                   PHILLIP A. TALBERT
                                                               Acting United States Attorney
 4
                                                               /s/ Rosanne L. Rust
 5                                                             ROSANNE L. RUST
                                                               CHRISTOPHER S. HALES
 6                                                             Assistant United States Attorneys
 7
      Dated: August 30, 2021                                   /s/ Steve Whitworth (as
 8                                                             authorized)
                                                               STEVE WHITWORTH
 9                                                             MARION TITUS
10                                                             Counsel for Defendant
                                                               POYA KHANJAN
11
                                                     ORDER
12
            The Court has read and considered the parties’ Stipulation. The Court finds that the Stipulation,
13
     which the Court incorporates by reference into this Order, demonstrates facts that provide a basis to
14
     exclude time under the Speedy Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4].
15
     Time is excluded under the Speedy Trial Act between September 2, 2021, and September 9, 2021. The
16
     Court hereby vacates the currently scheduled status hearing on September 2, 2021, at 10:00 a.m., and
17
     reschedules it for September 9, 2021, at 10:00 a.m.
18
            IT IS SO ORDERED.
19

20
            Dated: September 3, 2021
21

22

23

24

25

26
27

28

                                                           3
30
